UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22298 Starboard Investment Trust (Exact name of registrant as specified in charter) 116 South Franklin Street, Post Office Box 69, Rocky Mount, North Carolina27802 (Address of principal executive offices)(Zip code) A. Vason Hamrick 116 South Franklin Street, Post Office Box 69, Rocky Mount, North Carolina27802 (Name and address of agent for service) Registrant's telephone number, including area code: 252-972-9922 Date of fiscal year end: August 31 Date of reporting period: July 1, 2012 - June 30, 2013 ROUMELL OPPORTUNISTIC VALUE FUND PROXY VOTING RECORDS SEACHANGE INTERNATIONAL, INC. Security Meeting Type Annual Ticker Symbol SEAC Meeting Date 18-Jul-2012 ISIN US8116991071 Agenda 933653227 - Management Record Date 21-May-2012 Vote Deadline Date 17-Jul-2012 Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 RAGHU RAU No Vote N/A 2 CARMINE VONA No Vote N/A 2 TO ADOPT, ON AN ADVISORY BASIS, A RESOLUTION APPROVING THE COMPENSATION OF SEACHANGE'S NAMED EXECUTIVE OFFICERS. Management No Vote N/A 3 TO RATIFY THE APPOINTMENT OF SEACHANGE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, GRANT THORNTON LLP. Management No Vote N/A AMERICAN SAFETY INSURANCE HOLDINGS, LTD Security G02995101 Meeting Type Annual Ticker Symbol ASI Meeting Date 23-Jul-2012 ISIN BMG029951016 Agenda 933660272 - Management Record Date 21-May-2012 Vote Deadline Date 20-Jul-2012 Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: CODY W. BIRDWELL Management No Vote N/A ELECTION OF DIRECTOR: STEVEN L. GROOT Management No Vote N/A 2. TO APPROVE BY A NON-BINDING VOTE THE COMPANY'S EXECUTIVE COMPENSATION (THE "SAY-ON-PAY RESOLUTION"). Management No Vote N/A 3. TO APPROVE THE MATERIAL TERMS OF THE PERFORMANCE GOALS UNDER THE COMPANY'S 2 Management No Vote N/A 4. TO APPROVE THE APPOINTMENT OF BDO USA LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS TO SERVE UNTIL THE CONCLUSION OF THE NEXT ANNUAL GENERAL MEETING AND TO AUTHORIZE THE AUDIT COMMITTEE TO SET THEIR REMUNERATION. Management No Vote N/A COMPUWARE CORPORATION Security Meeting Type Annual Ticker Symbol CPWR Meeting Date 28-Aug-2012 ISIN US2056381096 Agenda 933667529 - Management Record Date 02-Jul-2012 Vote Deadline Date 27-Aug-2012 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DENNIS W. ARCHER No Vote N/A 2 GURMINDER S. BEDI No Vote N/A 3 WILLIAM O. GRABE No Vote N/A 4 FREDERICK A. HENDERSON No Vote N/A 5 PETER KARMANOS, JR. No Vote N/A 6 FAYE ALEXANDER NELSON No Vote N/A 7 ROBERT C. PAUL No Vote N/A 8 GLENDA D. PRICE No Vote N/A 9 W. JAMES PROWSE No Vote N/A 10 G. SCOTT ROMNEY No Vote N/A 11 RALPH J. SZYGENDA No Vote N/A 2. A NON-BINDING PROPOSAL TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP, OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, TO AUDIT OUR CONSOLIDATED FINANCIAL STATEMENTS FOR THE FISCAL YEAR ENDING MARCH 31, Management No Vote N/A 3. A NON-BINDING PROPOSAL TO RATIFY THE RIGHTS AGREEMENT, DATED OCTOBER 25, 2000, AS AMENDED ON MARCH 9, 2012. Management No Vote N/A 4. A PROPOSAL TO APPROVE THE AMENDMENT TO THE RESTATED ARTICLES OF INCORPORATION TO ADOPT A MAJORITY VOTE STANDARD FOR THE ELECTION OF DIRECTORS. Management No Vote N/A 5. A NON-BINDING PROPOSAL TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management No Vote N/A DIGITAL GENERATION INC. Security 25400B108 Meeting Type Annual Ticker Symbol DGIT Meeting Date 21-Feb-2013 ISIN US25400B1089 Agenda 933731639 - Management Record Date 24-Jan-2013 Vote Deadline Date 20-Feb-2013 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DAVID M. KANTOR No Vote N/A 2 MELISSA FISHER No Vote N/A 3 PETER MARKHAM No Vote N/A 2. TO APPROVE, BY NON-BINDING ADVISORY VOTE, THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS OF THE COMPANY. Management No Vote N/A APPLE INC. Security Meeting Type Annual Ticker Symbol AAPL Meeting Date 27-Feb-2013 ISIN US0378331005 Agenda 933725042 - Management Record Date 02-Jan-2013 Vote Deadline Date 26-Feb-2013 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management No Vote N/A 1 WILLIAM CAMPBELL No Vote N/A 2 TIMOTHY COOK No Vote N/A 3 MILLARD DREXLER No Vote N/A 4 AL GORE No Vote N/A 5 ROBERT IGER No Vote N/A 6 ANDREA JUNG No Vote N/A 7 ARTHUR LEVINSON No Vote N/A 8 RONALD SUGAR No Vote N/A 2. AMENDMENT OF APPLE'S RESTATED ARTICLES OF INCORPORATION TO (I) ELIMINATE CERTAIN LANGUAGE RELATING TO TERM OF OFFICE OF DIRECTORS IN ORDER TO FACILITATE THE ADOPTION OF MAJORITY VOTING FOR ELECTION OF DIRECTORS, (II) ELIMINATE "BLANK CHECK" PREFERRED STOCK, (III) ESTABLISH A PAR VALUE FOR COMPANY'S COMMON STOCK OF $0.00(IV) MAKE OTHER CHANGES. Management No Vote N/A 3. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management No Vote N/A 4. A NON-BINDING ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management No Vote N/A 5. A SHAREHOLDER PROPOSAL ENTITLED "EXECUTIVES TO RETAIN SIGNIFICANT STOCK." Shareholder No Vote N/A 6. A SHAREHOLDER PROPOSAL ENTITLED "BOARD COMMITTEE ON HUMAN RIGHTS." Shareholder No Vote N/A TECUMSEH PRODUCTS COMPANY Security Meeting Type Annual Ticker Symbol TECUB Meeting Date 24-Apr-2013 ISIN US8788951015 Agenda 933747733 - Management Record Date 27-Feb-2013 Vote Deadline Date 23-Apr-2013 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JAMES J. CONNOR For For 2 STEVEN J. LEBOWSKI For For 3 ZACHARY E. SAVAS Withheld Against 4 TERENCE C. SEIKEL For For 5 STEPHANIE H. BOYSE For For 2. THE PROPOSAL TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS THE COMPANY'S INDEPENDENT ACCOUNTANT FOR THE CURRENT YEAR. Management For For 3. THE PROPOSAL TO APPROVE (ON AN ADVISORY BASIS) THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 0 19-Apr-2013 19-Apr-2013 DOVER MOTORSPORTS, INC. Security Meeting Type Annual Ticker Symbol DVD Meeting Date 24-Apr-2013 ISIN US2601741075 Agenda 933773271 - Management Record Date 20-Mar-2013 Vote Deadline Date 23-Apr-2013 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management No Vote N/A 1 JOHN W. ROLLINS, JR. No Vote N/A 2 PATRICK J. BAGLEY No Vote N/A 2. NONBINDING VOTE ON EXECUTIVE COMPENSATION. Management No Vote N/A 3. NONBINDING VOTE REGARDING THE FREQUENCY OF VOTING ON EXECUTIVE COMPENSATION. Management No Vote N/A TETRA TECHNOLOGIES, INC. Security 88162F105 Meeting Type Annual Ticker Symbol TTI Meeting Date 03-May-2013 ISIN US88162F1057 Agenda 933752695 - Management Record Date 05-Mar-2013 Vote Deadline Date 02-May-2013 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 THOMAS R. BATES, JR. No Vote N/A 2 STUART M. BRIGHTMAN No Vote N/A 3 PAUL D. COOMBS No Vote N/A 4 RALPH S. CUNNINGHAM No Vote N/A 5 TOM H. DELIMITROS No Vote N/A 6 GEOFFREY M. HERTEL No Vote N/A 7 KENNETH P. MITCHELL No Vote N/A 8 WILLIAM D. SULLIVAN No Vote N/A 9 KENNETH E. WHITE, JR. No Vote N/A 2. TO RATIFY AND APPROVE THE APPOINTMENT OF ERNST & YOUNG LLP AS TETRA'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management No Vote N/A 3. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS OF TETRA TECHNOLOGIES, INC. Management No Vote N/A 4. TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE TETRA TECHNOLOGIES, INC. 2 INCENTIVE COMPENSATION PLAN. Management No Vote N/A FIRST ACCEPTANCE CORPORATION Security Meeting Type Annual Ticker Symbol FAC Meeting Date 14-May-2013 ISIN US3184571087 Agenda 933791089 - Management Record Date 04-Apr-2013 Vote Deadline Date 13-May-2013 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 RHODES R. BOBBITT No Vote N/A 2 HARVEY B. CASH No Vote N/A 3 DONALD J. EDWARDS No Vote N/A 4 JEREMY B. FORD No Vote N/A 5 TOM C. NICHOLS No Vote N/A 6 LYNDON L. OLSON, JR. No Vote N/A 7 WILLIAM A. SHIPP, JR. No Vote N/A 2. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management No Vote N/A 3. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR 2013. Management No Vote N/A SIERRA WIRELESS, INC. Security Meeting Type Annual Ticker Symbol SWIR Meeting Date 16-May-2013 ISIN CA8265161064 Agenda 933798146 - Management Record Date 10-Apr-2013 Vote Deadline Date 13-May-2013 Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 JASON W. COHENOUR No Vote N/A 2 GREGORY D. AASEN No Vote N/A 3 ROBIN A. ABRAMS No Vote N/A 4 PAUL G. CATAFORD No Vote N/A 5 CHARLES E. LEVINE No Vote N/A 6 KENT P. THEXTON No Vote N/A 02 APPOINTMENT OF KPMG LLP, CHARTERED ACCOUNTANTS AS AUDITORS OF THE CORPORATION FOR THE ENSUING YEAR AND AUTHORIZING THE DIRECTORS TO FIX THEIR REMUNERATION. Management No Vote N/A ULTRA PETROLEUM CORP. Security Meeting Type Annual and Special Meeting Ticker Symbol UPL Meeting Date 21-May-2013 ISIN CA9039141093 Agenda 933785947 - Management Record Date 25-Mar-2013 Vote Deadline Date 15-May-2013 Item Proposal Type Vote For/Against Management 1A ELECTION OF MICHAEL D. WATFORD AS DIRECTOR Management 1B ELECTION OF W. CHARLES HELTON AS DIRECTOR Management No Vote N/A 1C ELECTION OF STEPHEN J. MCDANIEL AS DIRECTOR Management No Vote N/A 1D ELECTION OF ROGER A. BROWN AS DIRECTOR Management No Vote N/A 1E ELECTION OF MICHAEL J. KEEFFE AS DIRECTOR Management No Vote N/A 02 APPOINTMENT OF ERNST & YOUNG LLP AS AUDITORS OF THE COMPANY FOR THE ENSUING YEAR AND AUTHORIZING THE DIRECTORS TO FIX THEIR REMUNERATION Management No Vote N/A 03 RESOLVED, THE SHAREHOLDERS OF ULTRA PETROLEUM CORP. APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION PAID TO ITS NAMED EXECUTIVE OFFICERS, AS DISCLOSED PURSUANT TO ITEM 402 OF REGULATION S-K, INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS, THE ACCOMPANYING COMPENSATION TABLES, AND THE RELATED NARRATIVE DISCUSSION, IN ITS MOST RECENT PROXY STATEMENT. Management No Vote N/A TRANSACT TECHNOLOGIES INCORPORATED Security Meeting Type Annual Ticker Symbol TACT Meeting Date 28-May-2013 ISIN US8929181035 Agenda 933792233 - Management Record Date 01-Apr-2013 Vote Deadline Date 24-May-2013 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 GRAHAM Y. TANAKA Withheld Against 2. RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management Against Against 4. THE FREQUENCY OF FUTURE NON-BINDING ADVISORY VOTES ON COMPENSATION FOR OUR NAMED EXECUTIVE OFFICERS. Management 3 Years For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 0 20-May-2013 CHECKPOINT SYSTEMS, INC. Security Meeting Type Annual Ticker Symbol CKP Meeting Date 30-May-2013 ISIN US1628251035 Agenda 933812047 - Management Record Date 10-Apr-2013 Vote Deadline Date 29-May-2013 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 WILLIAM S. ANTLE, III* No Vote N/A 2 STEPHEN N. DAVID* No Vote N/A 3 R. KEITH ELLIOTT* No Vote N/A 4 MARC T. GILES$ No Vote N/A 2. NON-BINDING ADVISORY VOTE TO APPROVE FISCAL 2 NAMED EXECUTIVE OFFICERS. Management No Vote N/A 3. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS ("PWC") AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 29, Management No Vote N/A TRANSCEPT PHARMACEUTICALS, INC. Security 89354M106 Meeting Type Annual Ticker Symbol TSPT Meeting Date 04-Jun-2013 ISIN US89354M1062 Agenda 933797752 - Management Record Date 08-Apr-2013 Vote Deadline Date 03-Jun-2013 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 CHRISTOPHER B. EHRLICH No Vote N/A 2 FREDERIK J. RUEGSEGGER No Vote N/a 3 THOMAS J. DIETZ No Vote N/A 2. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR TRANSCEPT PHARMACEUTICALS, INC. FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management No Vote N/A DSP GROUP, INC. Security 23332B106 Meeting Type Contested-Annual Ticker Symbol DSPG Meeting Date 10-Jun-2013 ISIN US23332B1061 Agenda 933804278 - Management Record Date 16-Apr-2013 Vote Deadline Date 07-Jun-2013 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ELIYAHU AYALON No Vote N/A 2 ZVI LIMON No Vote N/A 3 REUVEN REGEV No Vote N/A 2. PROPOSAL TO INCREASE THE NUMBER OF SHARES AUTHORIZED UNDER THE AMENDED AND RESTATED 1993 EMPLOYEE PURCHASE PLAN BY 500,000 SHARES. Management No Vote N/A 3. PROPOSAL TO INCREASE THE NUMBER OF SHARES AUTHORIZED UNDER THE AMENDED AND RESTATED 2012 EQUITY INCENTIVE PLAN BY 1,100,000 SHARES. Management No Vote N/A 4. PROPOSAL TO RATIFY THE SELECTION OF KOST FORER GABBAY & KASIERER AS THE COMPANY'S INDEPENDENT AUDITORS FOR FISCAL 2013. Management No Vote N/A 5. ADVISORY VOTE TO APPROVE THE COMPANY'S NAMED EXECUTIVE OFFICER COMPENSATION. Management No Vote N/A 6. PROPOSAL TO ADJOURN OR POSTPONE ANNUAL MEETING, AS NECESSARY. Management No Vote N/A DSP GROUP, INC. Security 23332B106 Meeting Type Contested-Annual Ticker Symbol DSPG Meeting Date 10-Jun-2013 ISIN US23332B1061 Agenda 933805802 - Opposition Record Date 16-Apr-2013 Vote Deadline Date 07-Jun-2013 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MICHAEL BORNAK For For 2 NORMAN J. RICE, III For For 3 NORMAN P. TAFFE For For 2. TO INCREASE THE NUMBER OF SHARES AUTHORIZED UNDER THE AMENDED AND RESTATED 1 PLAN BY 500,000 SHARES. Management Against For 3. TO INCREASE THE NUMBER OF SHARES AUTHORIZED UNDER THE AMENDED AND RESTATED 2 1,100,000 SHARES. Management Against For 4. TO RATIFY THE SELECTION OF KOST FORER GABBAY & KASIERER AS THE COMPANY'S INDEPENDENT AUDITORS FOR FISCAL 2013. Management For No Vote 5. TO HOLD AN ADVISORY VOTE TO APPROVE THE COMPANY'S NAMED EXECUTIVE OFFICER COMPENSATION. Management Abstain No Vote 6. TO ADJOURN OR POSTPONE THE ANNUAL MEETING, AS NECESSARY. Management Against For DSP GROUP, INC. Security 23332B106 Meeting Type Contested-Annual Ticker Symbol DSPG Meeting Date 10-Jun-2013 ISIN US23332B1061 Agenda 933820842 - Management Record Date 16-Apr-2013 Vote Deadline Date 07-Jun-2013 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ELIYAHU AYALON No Vote N/A 2 ZVI LIMON No Vote N/A 3 REUVEN REGEV No Vote N/A 2. PROPOSAL TO INCREASE THE NUMBER OF SHARES AUTHORIZED UNDER THE AMENDED AND RESTATED 1993 EMPLOYEE PURCHASE PLAN BY 500,000 SHARES. Management No Vote N/A 3. PROPOSAL TO INCREASE THE NUMBER OF SHARES AUTHORIZED UNDER THE AMENDED AND RESTATED 2012 EQUITY INCENTIVE PLAN BY 1,100,000 SHARES. Management No Vote N/A 4. PROPOSAL TO RATIFY THE SELECTION OF KOST FORER GABBAY & KASIERER AS THE COMPANY'S INDEPENDENT AUDITORS FOR FISCAL 2013. Management No Vote N/A 5. ADVISORY VOTE TO APPROVE THE COMPANY'S NAMED EXECUTIVE OFFICER COMPENSATION. Management No Vote N/A 6. ELECTION OF GABI SELIGSOHN AS A CLASS II DIRECTOR. Management No Vote N/A 7. PROPOSAL TO ADJOURN OR POSTPONE ANNUAL MEETING, AS NECESSARY. Management No Vote N/A QAD INC. Security 74727D207 Meeting Type Annual Ticker Symbol QADB Meeting Date 11-Jun-2013 ISIN US74727D2071 Agenda 933826731 - Management Record Date 15-Apr-2013 Vote Deadline Date 10-Jun-2013 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 KARL F. LOPKER No Vote N/A 2 PAMELA M. LOPKER No Vote N/A 3 SCOTT J. ADELSON No Vote N/A 4 THOMAS J. O'MALIA No Vote N/A 5 LEE D. ROBERTS No Vote N/A 6 PETER R. VAN CUYLENBURG No Vote N/A 2. ADVISORY VOTE TO APPROVE THE COMPENSATION PAID TO OUR NAMED EXECUTIVES. Management No Vote N/A 3. ADVISORY VOTE TO APPROVE THE FREQUENCY OF HOLDING AN ADVISORY STOCKHOLDER VOTE ON THE COMPENSATION PAID TO OUR NAMED EXECUTIVES. Management No Vote N/A QAD INC. Security 74727D306 Meeting Type Annual Ticker Symbol QADA Meeting Date 11-Jun-2013 ISIN US74727D3061 Agenda 933826731 - Management Record Date 15-Apr-2013 Vote Deadline Date 10-Jun-2013 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 KARL F. LOPKER No Vote N/A 2 PAMELA M. LOPKER No Vote N/A 3 SCOTT J. ADELSON No Vote N/A 4 THOMAS J. O'MALIA No Vote N/A 5 LEE D. ROBERTS No Vote N/A 6 PETER R. VAN CUYLENBURG No Vote N/A 2. ADVISORY VOTE TO APPROVE THE COMPENSATION PAID TO OUR NAMED EXECUTIVES. Management No Vote N/A 3. ADVISORY VOTE TO APPROVE THE FREQUENCY OF HOLDING AN ADVISORY STOCKHOLDER VOTE ON THE COMPENSATION PAID TO OUR NAMED EXECUTIVES. Management No Vote N/A THUNDERBIRD ENERGY CORPORATION Security Meeting Type Annual and Special Meeting Ticker Symbol TBDYF Meeting Date 12-Jun-2013 ISIN CA8860551024 Agenda 933831578 - Management Record Date 08-May-2013 Vote Deadline Date 07-Jun-2013 Item Proposal Type Vote For/Against Management 01 TO SET THE NUMBER OF DIRECTORS AT SIX Management No Vote N/A 02 DIRECTOR Management No Vote N/A 1 STEPHEN CHEIKES No Vote N/A 2 DAVID EVANS No Vote N/A 3 RICK IRONSIDE No Vote N/A 4 JAMES PODRUSKI No Vote N/A 5 ALAN WALKER No Vote N/A 6 CAMERON WHITE N/A 03 APPOINTMENT OF COLLINS BARROW CALGARY LLP AS AUDITORS OF THE COMPANY FOR THE ENSUING YEAR AND AUTHORIZING THE DIRECTORS TO FIX THEIR REMUNERATION. Management No Vote N/A 04 TO PASS AN ORDINARY RESOLUTION RELATING TO THE ANNUAL APPROVAL OF THE COMPANY'S 10% ROLLING STOCK OPTION PLAN AS MORE FULLY DESCRIBED IN THE MANAGEMENT PROXY CIRCULAR. Management No Vote N/A 05 TO PASS A SPECIAL RESOLUTION APPROVING THE CONSOLIDATION OF THE COMPANY'S OUTSTANDING SHARE CAPITAL ON THE BASIS THAT EACH FIFTEEN (15) ISSUED AND OUTSTANDING COMMON SHARES BECOME ONE (1) COMMON SHARE POST CONSOLIDATION AS MORE FULLY DESCRIBED IN THE MANAGEMENT PROXY CIRCULAR. Management No Vote N/A 06 TO PASS A SPECIAL RESOLUTION APPROVING A CHANGE OF THE COMPANY'S NAME FROM "THUNDERBIRD ENERGY CORP." TO "GORDON CREEK ENERGY INC." OR SUCH OTHER NAME AS MAY BE APPROVED BY THE DIRECTORS OF THE COMPANY, THE TSX VENTURE EXCHANGE AND THE DIRECTOR UNDER THE CANADA BUSINESS CORPORATIONS ACT. Management No Vote N/A 07 TO PASS AN ORDINARY RESOLUTION CONFIRMING THE COMPANY'S ADVANCE NOTICE BY-LAW AS MORE FULLY DESCRIBED IN THE MANAGEMENT PROXY CIRCULAR. Management No Vote N/A AEROPOSTALE, INC. Security Meeting Type Annual Ticker Symbol ARO Meeting Date 20-Jun-2013 ISIN US0078651082 Agenda 933821983 - Management Record Date 25-Apr-2013 Vote Deadline Date 19-Jun-2013 Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 RONALD R. BEEGLE No Vote N/A 2 ROBERT B. CHAVEZ No Vote N/A 3 MICHAEL J. CUNNINGHAM No Vote N/A 4 EVELYN DILSAVER No Vote N/A 5 JANET E. GROVE No Vote N/A 6 JOHN N. HAUGH No Vote N/A 7 KARIN HIRTLER-GARVEY No Vote N/A 8 JOHN D. HOWARD No Vote N/A 9 THOMAS P. JOHNSON No Vote N/A 10 ARTHUR RUBINFELD No Vote N/A 11 DAVID B. VERMYLEN No Vote N/A 2 TO APPROVE ON AN ADVISORY BASIS, EXECUTIVE COMPENSATION. Management No Vote N/A 3 TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS, OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING FEBRUARY 1, 2014. Management No Vote N/A SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Starboard Investment Trust By: (Signature and Title) /s/ James C. Roumell Date: August 27, 2013 James C. Roumell President, Principal Executive Officer Roumell Opportunistic Value Fund
